Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2007

USA v. Grier
Precedential or Non-Precedential: Precedential

Docket No. 05-1698




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Grier" (2007). 2007 Decisions. Paper 1544.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1544


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-1698


                            UNITED STATES OF AMERICA

                                              v.

                                SEAN MICHAEL GRIER,

                                                   Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                  (D.C. No. 03-cr-00284)
                       District Judge: Honorable Sylvia H. Rambo


                           Argued En Banc September 13, 2006 *

Before: SCIRICA, Chief Judge, SLOVITER, McKEE, RENDELL, BARRY, AMBRO,
FUENTES, SMITH, FISHER, CHAGARES and VAN ANTWERPEN,** Circuit Judges.

                             (Opinion filed February 5, 2007)




       *
        This case was originally argued on October 25, 2005, before Judges Sloviter, Fisher,
and Rosenn. The coram was reconstituted to include Chief Judge Scirica after the death of
Judge Rosenn. On June 6, 2006, an opinion by a majority of the original panel was filed,
affirming the District Court’s legal conclusions, but remanding for resentencing, directing
the District Court to state more fully its reasons for imposing the particular sentence. Judge
Sloviter filed a dissenting opinion on the same day. Appellant petitioned for rehearing en
banc. The Court granted the petition and vacated the panel’s judgment and opinion.
       **
         Following argument, Judge Van Antwerpen took senior status on October 23, 2006,
but continues to take part in this matter pursuant to Internal Operating Procedure 9.6.4.
                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             It is now ordered that the published Opinion in the above case filed
February 5, 2007, be amended as follows:

              In Judge Ambro’s opinion concurring in judgment, page 40, the second
sentence in the only full paragraph on the page, replace the words “by way” with the
words “through use”, so that the phrase reads “through use of the Federal Sentencing
Guidelines”.


                                         By the Court,

                                         /s/ Thomas L. Ambro, Circuit Judge


Dated: February 15, 2007




                                            2